        Case 2:20-cv-02945-JTM-KWR Document 1 Filed 10/29/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT


                           EASTERN DISTRICT OF LOUISIANA


QIANACOOK                                             *       CIVIL ACTION
                                                       ■k


                                                       *      NO.
VERSUS                                                 *
                                                       *      JURY TRIAL
WALMART, INC.                                          *
                                                       *


•k k   **********************************************




                                    NOTICE OF REMOVAL


TO:     The Honorable Judges
        of the United States District Court
        for the Eastern District of Louisiana


        Defendant, Walmart Inc. (hereinafter referred to as "Walmart"), files this Notice of

Removal pursuant to 28 U.S.C. §§ 1332 and 1441, and hereby removes this matter from the 40'^

Judicial District Court for the Parish of St. John the Baptist, State of Louisiana, to the docket of

this Honorable Court on the grounds set forth below:

        1.   Plaintiff filed her Petition for Damages on July 8, 2020, against Walmart. (See

Plaintiffs Petition for Damages, attached hereto and marked for identification as Exhibit "A").

        2.   Walmart was served through its agent for service of process, CT Corporation, with

a copy of the Citation and Petition on July 16, 2020. (See CT Corporation Service of Process

Transmittal Notice and Citation attached hereto in globo and marked for identification as Exhibit

"B").

        3.   The suit seeks damages from Walmart for personal injuries and damages allegedly

sustained by the plaintiff as a result of an incident that occurred at the Wal-Mart Supercenter,

located at 1616 Airline Highway, LaPlace, Louisiana, on or about July 11, 2019.
        Case 2:20-cv-02945-JTM-KWR Document 1 Filed 10/29/20 Page 2 of 7




         4.       Plaintiffs Petition for Damages alleges that the amount in controversy is more

 than $50,000.00, exclusive of interest and cost.


        5.        Walmart filed its Answer to Petition for Damages, Request for Notice, and Jury

Order on August 31, 2020. (See Answer to Petition for Damages, Request for Notice and Jury

Order, attached hereto in globo as Exhibit C).


        6.        In Paragraph 6 of Plaintiffs Petition, plaintiff alleges typical non-exclusive


elements of damage: mental and physical pain and suffering, disability, medical expenses, and

impaired earning capacity.


        7.        In an attempt to determine     the value   of plaintiffs claims,   defendant   sent

Interrogatories, Requests for Admissions, and Requests for Productions of Documents to the

plaintiff on August 3 1 , 2020.


        8.        On September 30, 2020, plaintiff answered Walmarfs Request for Admissions


neither admitting nor denying whether plaintiffs damages exceed the sum of $75,000.00.           (See


Plaintiffs Response to Request for Admissions, attached hereto as Exhibit "D").


        9.        On September 30, 2020, plaintiff also answered Walmarfs discovery requests and


submitted Plaintiffs medical records and bills showing the treatment Plaintiff allegedly received in


connection with her July 1 1, 2019 Walmart incident.


        10.       The medical records submitted by Plaintiffs counsel show that Plaintiff sustained


injuries to her lower back and right knee.    In particular, the medical records show that Plaintiff


sustained a disc bulge at the L3-4 in the lumbar spine; a disc herniation at the L4-5 in the lumbar


spine; and injuries to her right knee where she was diagnosed with chondromalacia patella and small


joint effusion.


        11.       Based on the medical records received to date showing treatment from August of



                                                    2
        Case 2:20-cv-02945-JTM-KWR Document 1 Filed 10/29/20 Page 3 of 7




2019 through March of 2020, Plaintiff, as of March of 2020, was still treating. In March of 2020,

due to Plaintiffs continued complaints of lower back and right knee pain, Plaintiffs pain

management doctor recommended that Plaintiff undergo a lumbar epidural steroid injection and a

right knee steroid injection.


        12.     The medical bills submitted by Plaintiffs counsel show that Plaintiff s total medical

specials, as of March of 2020, were approximately S8,731.89, and that the estimated costs for the

lumbar epidural steroid injection and right knee steroid injection are S5,228.00.


        13.     Defendant's removal is based on: (1) the herniated and bulging discs Plaintiff

sustained to her lumbar spine; (2) the diagnoses of chondromalacia patella and small joint effusion

to   Plaintiffs right    knee;    (3)   the    months   of treatment Plaintiff has       undergone;   (4)   the

recommendations for a lumbar epidural steroid injection and a right knee steroid injection; and (5)

the total medical specials of $8,731.89 for Plaintiffs treatment as of March of 2020.


        14.     Based on Plaintiffs medical records and medical bills showing that she sustained


herniated and bulging discs to the lumbar spine, right knee injuries, recommended injections to

the lumbar spine and right knee, future medical care costs, and that, as of March of 2020, she


incurred approximately $8,731.89 in medical specials, Walmart contends that the amount in


controversy exceeds $75,000.00, and therefore files this removal.


I.      REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
        JURISDICTION PURSUANT TO 28 U.S.C. $ 1332.


        15.    28    U.S.C.   §   1332    provides federal     district courts with      concurrent   original


jurisdiction in cases "where the matter in controversy exceeds the sum or value of $75,000.00,


exclusive of interest and costs, and is between - (1) citizens of different States."


        A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.


         16.   The    Fifth   Circuit    has   explained    that   for   purposes   of establishing   removal

                                                        3
        Case 2:20-cv-02945-JTM-KWR Document 1 Filed 10/29/20 Page 4 of 7




jurisdiction, a defendant may demonstrate that the amount in controversy exceeds $75,000.00,

"in either of two ways: (1) by demonstrating that it is 'facially apparent' from the petition that the

claim likely exceeds $75,000.00 or (2) 'by setting forth the facts in controversy-preferably in the

removal petition, but sometimes by affidavit-that support a finding of the requisite amount.'"

Grant v. Chevron Phillips Chemical Co., 309 F.3d 864, 868 (5th Cir. 2002) (emphasis in

original) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).

         1 7.    The medical records submitted by Plaintiffs counsel in discovery show that Plaintiff

sustained a disc bulge at the L3-4 in the lumbar spine; sustained a disc herniation at the L4-5 in the

lumbar spine; sustained injuries to her right knee where she was diagnosed with chondromalacia

patella and small joint effusion; received recommendations to undergo a lumbar epidural steroid


injection and right knee steroid injection, and was still treating as of March of 2020.


         18.     The medical bills submitted by Plaintiffs counsel in discovery show that Plaintiff,


as of March of 2020, has incurred approximately $8,731.89 in medical specials, and that the


estimated costs for the recommended steroid injections to her lumbar spine and right knee are


$5,228.00.


         19.    Plaintiffs Petition for Damages does not offer a binding stipulation that plaintiff


will not seek to enforce any judgment that may be awarded in excess of $75,000.00, as would be


required pursuant to Davis v. State Farm, No. 06-560, slip op. (E.D. La. June 7, 2006).


        20.     While Walmart admits no liability, nor any element of damages, Walmart has met


its   burden of showing that the amount in controversy is in excess of SEVENTY-FIVE


THOUSAND AND 00/100 DOLLARS ($75,000.00), exclusive of interest and costs.


                 B.      COMPLETE DIVERSITY


        Defendant, Walmart Inc., is a Delaware corporation with its principal place of business in



                                                  4
       Case 2:20-cv-02945-JTM-KWR Document 1 Filed 10/29/20 Page 5 of 7




Bentonville, Arkansas, which is a publicly held company. No publicly traded entities hold 10%

or more of the outstanding shares of Walmart Inc.


         21.    Plaintiff is a resident of and domiciled in the Parish of St. John the Baptist, State

of Louisiana.


         22.    Accordingly, there is complete diversity of citizenship between the plaintiff and

the defendant, Walmart.


         23.    This is a civil action over which the United States District Court for the Eastern

District of Louisiana has concurrent original jurisdiction under the provisions of 28 U.S.C. §

1332, et seq., as the amount in controversy, evidenced by the medical records and bills, exceeds

SEVENTY-FIVE THOUSAND AND 00/100 DOLLARS ($75,000.00), exclusive of interest and

costs, and complete diversity exists between all adverse parties.


II.    WALMART HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
       REMOVAL.


        24.     Walmart was served with the Petition through its agent for service of process, CT


Corporation Systems, on July 16, 2020.


       25.      Plaintiffs Petition for Damages does not allege that her damages are below


$75,000.00; however, on September 30, 2020, Plaintiffs counsel submitted medical records in


discovery that show Plaintiff (1) sustained herniated and bulging discs to her lumbar spine; (2)


was diagnosed with chondromalacia patella and small joint effusion in her right knee; (3)


underwent months of treatment; (4) was still treating as of March of 2020 and has been


recommended to undergo a lumbar epidural steroid injection and a right knee steroid injection;


and (5) incurred $8,731.89 in medical specials as of March of 2020.


       26.      This Notice of Removal is being filed within thirty (30) days after first receipt by


Walmart of plaintiffs medical records in discovery on September 30, 2020, and is, therefore,

                                                  5
          Case 2:20-cv-02945-JTM-KWR Document 1 Filed 10/29/20 Page 6 of 7




timely under 28 U.S.C. § 1446(b).


          27.     Jurisdiction is founded in the existence of diversity jurisdiction under 28 U.S.C. §


1332, which grants federal courts concurrent original jurisdiction over claims where the matter in

controversy      exceeds   the   sum   or value of SEVENTY-FIVE THOUSAND AND 00/100


DOLLARS ($75,000.00), exclusive of interest and costs, and is between citizens of different

States.


          28.     The 40th Judicial District Court for the Parish of St. John the Baptist, State of

Louisiana, is located within the Eastern District of Louisiana pursuant to 28 U.S.C. § 98(a).


Therefore, venue is proper in accordance with 28 U.S.C. § 1441(a) because it is the "district and

division embracing the place where such action is pending."


           29.    No previous application has been made by Walmart in this case for the relief

requested herein.


           30.    Pursuant to 28 U.S.C. § 1446(a), a copy of the Petition is attached hereto as


Exhibit "A." Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for plaintiff, and a copy is being filed with the Clerk of Court for the 40th Judicial

District Court for the Parish of St. John the Baptist, State of Louisiana.

          31.     Walmart Inc. desires and is entitled to a trial by jury of all issues herein.

          WHEREFORE, Defendant, Walmart Inc., hereby removes this action from the 40th

Judicial District Court for the Parish of St. John the Baptist, State of Louisiana, to the docket of


the United States District Court for the Eastern District of Louisiana.

                                          Respectfully submitted,


                                         /s/ Christopher James-Lomcix
                                         DEVIN FADAOL, No. 26878
                                          CHRISTOPHER JAMES-LOMAX, No. 37174
                                          McCRANIE, SISTRUNK, ANZELMO,


                                                     6
       Case 2:20-cv-02945-JTM-KWR Document 1 Filed 10/29/20 Page 7 of 7




                                              HARDY, McDANIEL & WELCH, LLC
                                      909 Poydras Street, Suite 1 000
                                      New Orleans, LA 701 12
                                      Telephone: (504) 831-0946
                                      Facsimile: (504) 831-2492
                                      Email: cdf@,mcsalaw.com: cil@mcsalaw.com
                                      ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the above and foregoing was filed electronically with the


Clerk of Court using the CM/ECF system.       Notice of this filing will be sent to all counsel by


operation of the Court's electronic filing system this 29th day of October, 2020.

                                             /s/ Christopher James-Lomax




                                                  7
